United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-30540
                         Summary Calendar



NELDA CHESSEMAN,,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1887
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Nelda Chesseman appeals the district court’s decision

affirming the determination by the Commissioner of Social

Security that she is not disabled within the meaning of the

Social Security Act.   Chesseman argues that the administrative

law judge’s determination that she was not disabled is based on

errors of law and is not supported by the evidence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30540
                                -2-

     Having reviewed the record and briefs on appeal, we conclude

that the administrative law judge applied the correct legal

standard in determining whether Chesseman was disabled, and the

administrative law judge’s decision is supported by substantial

evidence.   See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995).

     The judgment of the district court is AFFIRMED.